DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/14/22022.
Claims 2-14 and 24-32 are herein examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-14 and 24-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “viscous material” in claims 2 and 24 is a relative term which renders the claim indefinite. The term “viscous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, all fluids and some solids have a property of viscosity, the specification is silent towards any standard for ascertaining what degree of viscosity is necessary to be considered a “viscous material”, and there is no standard in the related fields which would appraise one of ordinary skill in the art to what materials are considered “viscous”.  
Claims 3-14 and 25-32 are rejected as being dependent upon rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-5, 8-9, 11, 14, 24-27, and 30-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 20180019395 A1).
2. Park discloses a system for cleaning a nozzle of a dispenser [Abstract; Fig. 2A, claim 1], the system comprising: 
a platform 35 [Fig. 2A, “35”; para. 0063-64, “housing 35 may be disposed (e.g., positioned) on the chamber 10”];
a camera 31 associated with the platform 35 [Fig. 2A, “31”; para. 0063, “photographing assembly 30 may further include a housing 35 in which an internal space for accommodating the plurality of cameras 31 is defined”]; and 
a controller 40 configured to generate one or more signals to [Fig. 2A, “40”; para. 0051-55; para. 0069-72]: 
dispense a fluid or viscous material [para. 0003-0004, “evaporating source”] from the nozzle [para. 0069, “controller 40 may control the evaporating source assembly 20 so as to perform the depositing process on the substrates”],
actuate the camera to capture an image of the nozzle [para. 0053, “controller 40 may control the photographing assembly 30 so as to photograph the nozzles”], 
process the image to generate a value [para. 0070, “the controller 40 may determine the block states of the nozzles 21 by the image analyzing unit 41”], 
utilize the value to determine if the nozzle 21 should be cleaned [para. 0055; para. 0072; para. 0080]
[para. 0055, “When the degree of blocking of a nozzle is equal to or larger than a reference value, the controller 40 may determine that the corresponding nozzle is blocked”; 
[para. 0072, “when the degree of blocking of a nozzle opening area of any one nozzle among the nozzles is equal to or larger than a reference value, the controller 40 may control the heating unit 27 to radiate heat”; 
[para. 0080, “controller 40 may determine the degree of blocking corresponding to a size ratio of the foreign material area MA to the nozzle opening area NOA. When the degree of blocking of a nozzle is equal to or larger than a reference value, the controller 40 may determine that the corresponding nozzle is blocked”], and 
if determined that the nozzle 21 should be cleaned, removing a material MA from the nozzle 21 with a cleaning member 27 [para. 0072, “when the degree of blocking of a nozzle opening area of any one nozzle among the nozzles is equal to or larger than a reference value, the controller 40 may control the heating unit 27 to radiate heat”].
3. Park discloses the system of claim 2, wherein the camera is configured to capture the image of an opening in the nozzle [Fig. 2C; para. 0046; para. 0054, “nozzle opening area NOA (refer to FIG. 2C)”].
4. Park discloses the system of claim 2, wherein the controller is configured to generate the value based on an accumulation of the material on an exterior surface of the nozzle [Fig. 2C, para. 0055].
5. Park discloses the system of claim 2, wherein the controller is configured to generate the value based on a comparison of the image of the nozzle to an image of a clean nozzle [para. 0054, “the controller 40 may compare the image data with pre-stored reference data in order to accurately determine a nozzle image”].
8. Park discloses the system of claim 2, wherein the controller is configured to generate the value based on a pixel intensity of the image [para. 0054, “difference in brightness or color between unit pixels”; para. 0079].
9. Park discloses the system of claim 2, wherein the camera is configured to capture the image of an opening in the nozzle [Fig. 2C; para. 0046; para. 0054, “nozzle opening area NOA (refer to FIG. 2C)”]; and 
wherein the controller is configured to generate the value based on an accumulation of the material on an exterior surface of the nozzle [para. 0055].
11. Park discloses the system of claim 2, wherein the camera 31 is positioned underneath of the platform 35 [Fig. 2A, “35”; para. 0063-64, “housing 35 may be disposed (e.g., positioned) on the chamber 10”].
14. Park discloses the system of claim 2, further comprising a transparent cover, wherein the camera captures the image through the transparent cover [para. 0063, “an observation window 37 disposed on a front surface of the housing 35 which faces the evaporating source assembly 20”]. 

24. Park discloses a method of cleaning a nozzle with the system of claim 2 [Abstract; claim 1, claim 18], the method comprising: 
actuating the camera 31 to capture an image of the nozzle [para. 0053, “controller 40 may control the photographing assembly 30 so as to photograph the nozzles”] after dispensing a fluid or viscous material from a nozzle [para. 0003-04, “evaporating source”]’;
processing the image with the controller to generate a value [para. 0070, “the controller 40 may determine the block states of the nozzles 21 by the image analyzing unit 41”]; 
utilizing the value with the controller to determine if the nozzle should be cleaned [para. 0055; para. 0072; para. 0080]
[para. 0055, “When the degree of blocking of a nozzle is equal to or larger than a reference value, the controller 40 may determine that the corresponding nozzle is blocked”; 
[para. 0072, “when the degree of blocking of a nozzle opening area of any one nozzle among the nozzles is equal to or larger than a reference value, the controller 40 may control the heating unit 27 to radiate heat”; 
[para. 0080, “controller 40 may determine the degree of blocking corresponding to a size ratio of the foreign material area MA to the nozzle opening area NOA. When the degree of blocking of a nozzle is equal to or larger than a reference value, the controller 40 may determine that the corresponding nozzle is blocked”]; and
if determined that the nozzle should be cleaned, removing a material from the nozzle with the cleaning member [para. 0072, “when the degree of blocking of a nozzle opening area of any one nozzle among the nozzles is equal to or larger than a reference value, the controller 40 may control the heating unit 27 to radiate heat”].
25. Park discloses the method of claim 24, wherein the image is of an opening in the nozzle [Fig. 2C; para. 0046; para. 0054, “nozzle opening area NOA (refer to FIG. 2C)”].
26. Park discloses the method of claim 24, wherein the value is based on an accumulation of the material on an exterior surface of the nozzle [Fig. 2C, para. 0055]. 
27. Park discloses the method of claim 24, wherein the value is based on a comparison of the image of the nozzle to an image of a clean nozzle [para. 0054, “the controller 40 may compare the image data with pre-stored reference data in order to accurately determine a nozzle image”].
30. Park discloses the method of claim 24, wherein the value is based on a pixel intensity of the image [para. 0054, “difference in brightness or color between unit pixels”; para. 0079].
31. Park discloses the method of claim 24, wherein the camera 31 is positioned underneath of a platform 35 [Fig. 2A, “35”; para. 0063-64, “housing 35 may be disposed (e.g., positioned) on the chamber 10”].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 10, 28-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20180019395 A1), as applied to claims 2-5, 8-9, 11, 14, 24-27, and 30-31 above, and further in view of Wallack et al. (US 7965887 B2). 
6. Park discloses the system of claim 2, but fails to explicitly disclose:
wherein the camera is configured to capture the image in color, and the controller is configured to process the image in greyscale.
However, Wallack discloses methods of pattern location using color image data [Abstract], comprising:
Machine vision is a term that generally refers to computer-based analysis of images to provide visual sensory input to industrial processes, such as inspection, automated handling, and process control. Machine vision is performed through the application of digital image processing software on image data acquired by digital imaging equipment, such as CMOS or CCD cameras. 
Digital image processing typically includes numerous computations to locate and assess characteristics of image features, including comparisons to known models. Methods for performing such a comparison are generally referred to as pattern location. [col. 1, lines 9-20].
An improved pattern location method that has attained widespread use in machine vision applications is normalized correlation. In this method, the full range of greylevels are considered, and a match score is the correlation coefficient between the model and the subset of the image at a given position. The location of the model in the image resulting in the best match score determines a location in the image. Rotation and scale variations can be accommodated by digitally resampling the model at various rotations and scale, then running a normalized correlation. 
Geometric pattern matching is a pattern location method used in machine vision that can provide extremely accurate pattern location at sub-pixel resolutions independent of rotation and scale. The model is created from a training image to create feature-based descriptions that can be translated, rotated, and scaled to arbitrary precision much faster than digital image resampling and without pixel grid quantization errors. 
Machine vision has been performed traditionally on greyscale images acquired by monochrome, or greyscale cameras. Widespread availability of low-cost greyscale cameras, with the computationally efficient processing of a single channel 8-bit image data has been proven effective in most industrial machine vision applications. [col. 1, lines 30-53].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera and image processing, of Park, to include converting the color image to greyscale, or alternatively, utilizing a greyscale camera, of Wallack, in order to improve the pattern location within machine vision applications (e.g., comparing an image with a training image), as taught by Wallack [Abstract; col. 1, lines 30-53]. 
7. Modified Park discloses the system of claim 2, wherein the camera is configured to capture the image in greyscale [Wallack, col. 1, lines 30-53].
10. Modified Park discloses the system of claim 2, wherein the controller is configured to generate the value based on a comparison of an image of a clean nozzle [para. 0054, “the controller 40 may compare the image data with pre-stored reference data in order to accurately determine a nozzle image”], and wherein the controller is configured to process the image in greyscale [Wallack, Abstract; col. 1, lines 30-53].
28. Modified Park discloses the method of claim 24, wherein the image is captured in color, and the processing of the image is in greyscale [Wallack, Abstract; col. 1, lines 30-53].
29. Modified Park discloses the method of claim 24, wherein the image is captured in greyscale [Wallack, Abstract; col. 1, lines 30-53].
32. Modified Park discloses the method of claim 24, wherein the value is based on a comparison of an image of a clean nozzle [para. 0054, “the controller 40 may compare the image data with pre-stored reference data in order to accurately determine a nozzle image”], and wherein the processing of the image is in greyscale [Wallack, Abstract; col. 1, lines 30-53].

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20180019395 A1), as applied to claims 2-5, 8-9, 11, 14, 24-27, and 30-31 above, and further in view of Ikushima (US 9144820 B2). 
12. Park discloses the system of claim 2, but fails to explicitly disclose the system:
further comprising a mirror configured to reflect the image of the nozzle to the camera.
However, Ikushima discloses an ejection amount correction method and coating apparatus [Abstract], comprising:
In an ejection amount correction method for measuring the amount of a liquid material ejected from a nozzle and correcting the ejection amount of the liquid material, a mirror is set near an application target surface at a predetermined angle with respect to the application target surface, an image of a droplet formed on the application target surface is picked up from a side through the mirror, the volume of the droplet is calculated based on the picked-up image of the droplet, and the ejection amount is corrected based on the calculated volume. An apparatus for carrying out the method is also provided. [Abstract];
According to a third aspect of the present invention, in the method according to the first aspect, the droplet formed on the application target surface or the mirror is rotated, the image of the droplet is picked up plural times at different angles in a horizontal direction, and the volume of the droplet is calculated based on the picked-up plural images of the droplet. [col. 2, lines 51-56]. 
In more detail, an image pickup device 108 is moved to a position above a mirror 107, which is set near the substrate (106 or 109) at a predetermined angle with respect to the application target surface of the substrate, and an image of the shape of the droplet 201 is picked up in the direction parallel to the application target surface. [col. 5, lines 41-46].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera, of Park, to include an adjustable mirror set near the target surface, of Ikushima, in order to obtain further information on the target surface by adjusting the angle of the mirror, as taught by Ikushima [col. 2, lines 51-56].
13. Modified Park discloses the system of claim 2, wherein the camera is positioned substantially horizontal of the platform [Ikushima, col. 5, lines 41-46].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show apparatus including nozzles and imaging systems [Abstracts].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 10:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713